                Case 8-20-71877-reg     Doc 195   Filed 05/07/21     Entered 05/07/21 10:04:16



            NICHOLAS GOODMAN & ASSOCIATES, PLLC
                                      333 PARK AVENUE SOUTH, SUITE 3 A
                                            NEW YORK, N.Y. 10010
H. NICHOLAS GOODMAN
                                                   ─────
                                                (212) 227-9003                                 CARTER A. REICH
      ────                                                                                    CAMILLE M. ABATE
PATRICK L. SELVEY, JR.                                                                           OF COUNSEL
MEREDITH B. LANDER
 ALSO ADMITTED IN NEW JERSEY
                                                                                                  ────
                                                                                              DUANA M. RIVERA
                                                                                                OFFICE MANAGER


                                      LETTER OF ADJOURNMENT

                                                                   May 7, 2021
       Via: ECF
       Jonathan Koevary, Esq.
       Olshan, Frome, Wolosky, LLP
       1325 Avenue of the Americas
       New York. N.Y. 10019

                                      RE: In re: Diamond Finance Co, Inc. Bankruptcy
                                          Adversary Proceeding 8-20-71877-reg
       Dear Mr. Koevary,

              Please be advised that per Judge Grossman’s Courtroom Deputy, the continuation of the
       contempt hearing concerning Marcos Benzquen in the above referenced matter, currently
       scheduled for Monday, May 10, 2021, has been adjourned, on consent, to June 14, 2021, at 9:30
       a.m.

                                                                     Very truly yours,


                                                                     H. Nicholas Goodman
